Title: Military Establishment, [30 May] 1794
From: Madison, James
To: 


[30 May 1794]

   
   On 1 April the House approved a resolution to raise an additional military force of 25,000 men “during a war which may break out between the United States and any foreign European Power” but on 19 May rejected a “bill to augment the military force of the United States.” On 30 May the House took up a Senate bill—“An act to increase the Military Force of the United States, and to encourage the recruiting service”—which authorized the president to raise an additional 10,000 troops for three years. Debate pitted Federalist advocates of military preparedness against Republican opponents of standing armies (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 558, 709–10, 735).


Mr. Madison did not accede to the principle of the bill. He did not see any such immediate prospect of a war, as could induce the house to violate the constitution. He thought that it was a wise principle in the constitution, to make one branch of government raise an army, and another conduct it. If the Legislature had the power to conduct, an army, they might embody it for that end. On the other hand, if the President was empowered to raise an army, as he is, to direct its motions when raised, he might wish to assemble it for the sake of the influence to be acquired by the command. The Constitution had wisely guarded against the danger on either side. He could not, in the present case consent to the breaking down of this barrier of public Safety. He saw no necessity for it; nor any violent probability, that this country will be speedily invaded by any force, to which the present military establishment cannot make an adequate resistance. Let us hear from the Minister whom we have just sent to Britain, before we take such abrupt and expensive measures. We shall certainly hear from him, at least, before we are invaded. Now if we enter into a calculation of the time requisite for his arrival in Britain, for commencing his business, and for sending back an account of what kind of reception he has met with, we shall find that by this period, Congress will have sat down again; or at least the interval will be so small, as to make it not worth while to embrace any measure of this kind. Upon the whole, he could not venture to give his consent for violating so salutary a principle of the constitution, as that upon which this bill incroached.
